Powell, J.,
dissenting. I can not agree that under the facts the master was responsible for the.tort of this servant. To hold the owners of the building liable for an arrest made by an elevator starter, when the nearest approach to authority given him to that end by the master was an instruction that if trespassers continued *640to interfere with the doors he should call a policeman, is to extend the rule of master’s liability for torts of a servant to a degree, to-my mind, unwarranted by the law. I can concede the correctness of 'the decision in the case of Southern Ry. Co. v. James, 118 Ga. 340; and yet I think that case is considered an extreme one by the bench and the profession. The majority opinion in the case at bar extends the master’s liability much further than even the-James case warrants. If the owners of the building had instructed this elevator starter to arrest trespassers, and he had made the mistake of arresting one not a trespasser, the case would fall within the rule in the James case. But the employee here was given no-authority to make arrests; he was instructed to call a policeman,: and, instead of doing so, he, on his own responsibilify, undertook to make the arrest himself. If a neighbor’s cows are in the habit of breaking into a farmer’s field and the latter should say to his hired man, “Watch out for the cows, and, if they break in, go and notify the neighbor,” and, instead of doing this, the hired man takes' •a gun and shoots the cows, is the farmer liable ? If I go out from home and tell my hired boy to take care of the premises, and, if. burglars' or trespassers come while I am gone, to telephone for the police, ánd he, seeing some one in the yard, shoots him, am I responsible for the assault or homicide? If not, the owners of the-building are not justly held responsible in this ease. I must express my dissent to what I believe to be a dangerous doctrine, about to be made the judgment of this court. I think this case is' controlled by Fire Association v. Fleming, 78 Ga. 733, and Wikle v. L. & N. R. Co., 116 Ga. 309, and that there should be a reversal-